Title: To James Madison from Charles Gregory, 17 December 1808
From: Gregory, Charles
To: Madison, James



Sir,
Falmouth 17th: December 1808.

On the other side is a letter from Mr: John Strode of Culpeper County, which I have prevailed on that Gentleman to give me in order to introduce to your notice the captivity in France of my only brother, a circumstance which it may well be imagined sits very heavily on my heart:
The enclosed Note will throw some light into the circumstances attendant on his captivity, and the enclosed Certificate of the Collector of Baltimore is offered as evidential of his title to the Protection of the United States, to which, it is his earnest wish to return after experiencing the severities incident to a state of bondage.
It will greatly oblige me and will forever be remembered with gratitude were you, Sir, to make use of such measures for effecting his liberation as in your wisdom may appear expedient, and when an opportunity to France is afforded, I shall be extremely gratified to be honored with a line from you informing that steps are taken for the attainment of this end to me most desirable and important.  I Remain, Sir, Very Respectfully Your Most obedient Servant

Charles Gregory

